DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,8,20,24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Boor (5771841).  Boor discloses a sanitation system for cages wherein a cage (top portion not shown in drawing; col. 1 line 67- Col. 2 line 1) which is capable of being used to house insects since no structural details specific to insects are presently recited; a cage bottom (10); a bin (25) for holding a cleaning liquid; a first pipe (shown leaving the bin) connected to the bin  for receiving the cleaning liquid, wherein the pipe  is entering the through a first opening (see Fig. 1) in the cage; a nozzle (16,17), coupled  by means of a tapered tray surface coupled to the opening; wherein valves (22, 23) are coupled to the first opening, and a valve (not numbered) is shown coupled to the second opening; wherein the cage nozzle apparatus is arranged to be positioned centrally in the inner volume of the cage.
Claim(s) 1,3,4,5,7,8,20,25,26 is/are rejected under 35 U.S.C. 102a1 as being anticpated by Gaugler (WO 02/087321).  Gaugler discloses discloses (see page 6, line 15 - page 7, line 3; page 8, line 14 -page 10, line 2; page 11, line 14 - page 13, line 24; page 14, line 15 - page18, line 9; page 19, line 7 - line 10; figures 1-7) an insect breeding device (figure 1) comprising at least one insect cage (24); a bin for holding a cleaning liquid (the bin is implicit, as being connected to the water inlet conduit (50)); a first pipe (50) connected to the bin for receiving the cleaning liquid (water and/or disinfectant; see page 19, lines 7-10, page 13, lines 20-24), wherein the pipe (50) is entering the at least one insect cage (24) through a first opening (32) in the at least one insect cage; a nozzle (34) coupled to the first pipe (50) being positioned inside the at least one insect cage and configured to deliver the cleaning liquid to the interior of the at least one insect cage; and a second pipe (60) coupled to a second opening (62) in the at least one insect cage, different from the first opening (32) in the at least one insect cage, configured to drain the cleaning liquid and debris remaining from farming insects in the insect cage from the at least one insect cage (see page 19, lines 7-10); a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boor (‘841).  Although Boor discloses wherein the cleaning fluid provided in the bin comprises water and detergent, it is not disclosed that the detergent is non-foaming.  It would have been obvious to one skilled in the art to use non-foaming detergent if one wished to avoid foam residue in the cage.  Further, with respect to claim 6, it would have been obvious to provide that the cleaning liquid comprise the claimed percentage of detergent because where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boor in view of Gabriel et al (6041741).  Although Boor does not disclose wherein the cage has rounded corners, such a feature is well known in the art.  Further, Gabriel et al. shows a cage having rounded corners.  To provide that the cage of Boor have rounded corners as taught by Gabriel et al. would have been obvious to one skilled in the art wishing to facilitate easy cleaning of the cage or prevent bacteria or contaminants from settling in corners.
Allowable Subject Matter
Claims 2, 9,12-14,16,20,22,23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of insect containment apparatuses of cage cleaning mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896. The examiner can normally be reached 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644